iionorable Saa 5.      Ea.11
County Attorney,       Harrison   County
Xarsball,  Terse


Dear Sir i                Attent ion:




     ing a     copy thereof    to each witness     tbcreln    na2x:d.
     wrticle     443CCY as ainanqed in 1931, requirsa           the
     Clerk     of D&B District    ‘0iu.t  in a felony     case,    to
     is s!:e   a 3ubpoena after     sworn appl.icathn      for s:;ch
     witness      is arde.   1 find no provision       uh!oh a2-
     plies     to t:k* issuance   of coplss   of a subgoexta.
Honorable      San B. Hail,




      “1 find front talkin&       with several.    old-tim
      Shrtriff*s  Deputies      and %strict     Clerks,    thtlt
      it &IS aaver been tke ousfoia for the Clerk to
      issarJ a co>y of an out-of-county          subpoem,       alId
      it &,s alwaga bean the csstoro for the jhei’iff
      or hia deputy to presre          this Copy to Serve Ou
      th% wYYitn393, 80 t hst he alay ba gaid for witnesfi
      fat323 upon p?sc:iteti,on     to the proper cleric.          I
      do    not     fin’%    WhaS’Q   this    QUaStS.GZl   k&S   6V8f   be%a
      passed    upon by the courta,     or your dewrt!%ent.
      Tile old C8Sc1 or EallE+L3 P. Ce?lpbell,         57 Pex:.e,
      t-14, seem to ?x agplieable        to this    sitmtion,
      h0:ever,      In that caas the queution        Pa3 whf,ther
      or not Distritt      Clerks were sxtitled        to a res of
      754 for a oopy of i oltatlon         required     to be served
      on tile dafend23t.       *be stat&t     unde^l” consideration
      in that ease prov?ded the Clerk sha.i.1 isam a ctta-
      tfoo,    and th3t   the 32eriilf  s:20~ld scfve a co>y there-
      of oli the d&en&at;         but it did not preooribe        by
      wbora tt;la true co?y should       be prt?Fred,

                    “In     discussing       tho   case,   Jujtlce      Bonnsr
      ssfd :


                     “‘It   ha3 long be2n the general           prac-
                  tice,    usdex- a statilCe not subst:antiallp
                  differcat      il*o:fi tk OBO under oocsidera-
                  tioa    (Pasch,     Dig. arte,    1430, 1433),      for
                  the clerk      to pre,?r^re tke copy of t;% al-
                  tation    to be som-‘d by tkxz ~hariff          on the
                  defer,daA . This practice,            we think,ts
                  ElG3’6 conducive       to the rlececsary    accuracy
                  an8 d!a>atch        of buaioaea thim it’ pregased
                  by t hc sh?rilf;         it bal?~ consi&nt      with the
                  genor%l d!ltles        of the clerk    t~h,h-the ppeeplre
                  al1 proger prGC8SS,          an3 xit h those of tie
                  sheriff     t,hat he execute      then as thlls pre-
                  p-ared and delivered         to hl,.(

                 “It would see:a fros th1a decidfon     that the se:.*
     rule would asply,       and that it would be the District     Clerk’s
     duty to prepare      efficient     oopiea  of each subpoena for the
     nii:lh~eS of witncases     subpoensad   out of his county.”
         niirt. 475.    Whesa a wittaos     resides   out of
the coufrty in which the prosecution         is pending,    the
State or the defenda??t      s&lab be entitled,     either    in
term t imcl or in vaoatfoa,       to e subpoana to Compel
the attendanoe     of auoh witnesseo     on application     to
the  proger clerk    or  mgi5tsate.      Such applioatton
shall, be in the manner and fora        as provided by
ATtic1e   463."
                  Article       4BS,   Vrrnon*r    Annotate4      Code of   Crirnlml     Pro-
a86ure‘   nhlch     is      referred    to   in ,\rtlola   475,    sups,    reads   as
POllOWS   :
    .




.